Citation Nr: 0906656	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to the 
benefit currently sought on appeal.  The Board remanded the 
claim in June 2004, June 2005, and September 2008.  

The Veteran appeared before a Veterans Law Judge (VLJ) in 
September 2003 to present testimony on the issue on appeal.  
During the course of the appeal, that VLJ left the Board.  In 
September 2008, the Veteran confirmed that he wished another 
hearing before a different VLJ.  Thus, the claim was 
remanded.  The Veteran appeared before the undersigned VLJ in 
a Travel Board hearing in Albuquerque in December 2008.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  Both hearing transcripts 
have been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not serve in combat against the enemy 
during his service.

2.  The evidence is in equipoise as to whether the Veteran 
was personally assaulted while in service.

3.  The medical evidence establishes a diagnosis of PTSD 
based on the Veteran's history of personal assault in 
service.  





CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008).  As will be discussed 
below, the Board finds that service connection for PTSD is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  No prejudice can flow to the 
Veteran from a full grant of the benefit sought on appeal.

Service Connection

The Veteran seeks service connection for PTSD, which he 
contends is the result of personal physical assaults in 
service.  VA regulations reflect that symptoms attributable 
to PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, as here, VA determines that the Veteran did 
not engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The evidence does not show, nor does the Veteran allege, that 
he engaged in combat with the enemy.  Therefore, independent 
corroborating evidence of his stressor is necessary.  VA 
regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).  Such 
corroborating evidence, however, cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.  

The Veteran alleges that on two occasions while stationed in 
San Diego, he was physically assaulted by a group of men.  He 
alleges that he was beaten so badly the second time that he 
had internal bleeding in his stomach.  He testified before 
the undersigned that he was hospitalized for that bleeding.  
He also testified that he did not report these incidents 
because he was in fear of retaliation.

Service treatment records include the veteran's May 1969 
enlistment examination, which noted a history of "bleeding 
intestines."  A private doctor's note indicated that in 
December 1968, the Veteran was diagnosed with mild 
duodenitis.  He was accepted into service.  In November 1969, 
the Veteran reported to sick call with complaints of ulcers 
for the past three years.  He had no current ulcer symptoms, 
but did report hyperacidity at night.  He was treated with 
Maalox.  In a follow up appointment a day later, he requested 
sleeping pills.

On March 16, 1970, the Veteran reported hematemesis, or 
having vomited blood, which was preceded by mid-epigastric 
pain.  He also reported having pain after eating, especially 
at night.  His history of ulcers was noted.  He was admitted 
to the hospital.  His abdomen was tender and there was some 
degree of involuntary guarding, as well as a marked voluntary 
guarding.  However, evaluation of his head, eyes, ears, nose, 
throat, and extremities was unremarkable.  The impression was 
acid peptic disease.  Upon admission, he did better on a 
bland diet and Maalox.  An upper gastrointestinal (UGI) study 
was negative.  

A March 19 note indicated that the Veteran wanted "to see a 
doctor about a transfer."  The subsequent consultation note 
reported the Veteran's hospital stay and noted that he 
currently had "mild abdominal tenderness and voluntary 
guarding."  The plan was to admit him to the sick list and 
discharge him to a medical holding company.  

The Veteran underwent an internal medicine consultation weeks 
later in April 1970.  His longstanding history of post-
prandial distress, made worse by lying down, was noted.  The 
Veteran also indicated that there was a family history of 
ulcer disease.  In addition to antacids, he was prescribed 
Librium.  Separation was recommended. Medical Board 
proceedings were begun, which found the Veteran unfit for 
duty.  He was discharged due to the ulcer disease. 

At no point in the service treatment records is an assault 
reported.  Nor is there physical evidence of a brutal beating 
as described by the Veteran in the medical evidence.  While 
epigastric distress was well-documented, no signs of trauma 
were ever noted on full examination.  Specifically, his 
treatment after vomiting blood, which he contends was the 
result of the beating, included a full body examination and 
revealed no bruises or other markings.  This being said, the 
Veteran did request a transfer from his unit at that time.  
Additionally, he was prescribed Librium, commonly indicated 
for treatment of anxiety.

A review of the Veteran's personnel records reveals that in 
the course of administrative proceedings in August 1969, four 
character references were submitted by superiors on behalf of 
the Veteran.  These referred to the Veteran as an excellent 
seaman, who performed his duties in an outstanding way.  He 
was noted to be trustworthy and needed only limited 
supervision.  Subsequent personnel records, however, 
demonstrate a negative trend in his behavior.  He received a 
judicial punishment in January 1970 when caught attempting to 
change his birthdate by one year on his military 
identification card to appear 21 years old.  In March 1970, 
he was dropped from his naval training course, for "attitude 
and medical reasons."   This represents a sharp difference 
from August 1969, when he was praised for his strength of 
character.  It also coincides roughly with the time frame in 
which the Veteran alleges the assaults took place. 

The Veteran testified before the undersigned under oath in 
December 2008 that shortly after he separated from service in 
May 1970, his mother and sister both became worried that he 
had changed since entering service, and that he sought 
psychological treatment in 1971 as a result.  In July 2001, 
the Veteran's uncle and sister submitted lay statements 
attesting to his state of mind when he returned home.  His 
uncle recalled the Veteran telling him about the beatings and 
about his fear of retaliation.  He also recalled noticing 
that the Veteran had changed from his pre-service way of 
life, in that he had become paranoid, angry, and emotionally 
shut down.  His sister recalled that he had become very 
bitter about the situation he experienced in service, to the 
point of obsession with the beatings.  She further reported 
that she and her mother encouraged him to get professional 
help, and that he did. 

While clinical records from that time period appear to be 
unavailable, a private psychologist, Dr. W, has submitted 
three statements describing his treatment of the Veteran in 
early 1971 in Lubbock, Texas.  While the August 2000 
statement lacks detail, the June 2003 and August 2005 
statements demonstrate that the psychologist recalled 
treating the Veteran for two years beginning in early 1971 at 
the request of his mother, who had noticed a change in him 
after returning from the Navy.  The Veteran reported that he 
had been assaulted and appeared to be suffering from effects 
of PTSD at that time, mainly sleep disturbance, nightmares, 
flashbacks, episodic depression, and intense rages.  

Although the Veteran's treatment in service for stomach 
issues appears to be unrelated to any beating he may have 
incurred, there is some evidence of trouble in his request 
for a transfer and the prescription for anti-anxiety 
medication.  His personnel records do show a shift in 
behavior that is plausible to attribute to a personal 
assault.  When this information is viewed in light of the 
credible lay testimony from the Veteran and his family 
members, as well as the treating physician's statements 
regarding treatment within one year of service, it is 
sufficient to establish that there is as much evidence in 
support of the assault happening as there is against it.  
Giving the Veteran the benefit of the doubt, the stressor is 
confirmed.

The remaining element is whether the medical evidence 
establishes a diagnosis of PTSD on the basis of the confirmed 
stressor.  The Veteran underwent a VA PTSD examination in 
October 2004.  The claims file was reviewed, as evidenced by 
the examiner's accurate rendering of the relevant facts.  
Specifically, the examiner noted the Veteran's in-service 
stressor as having been jumped by a gang of men and brutally 
beaten.  The Veteran also related that he felt his job 
performance declined in direct relation to the incident.  

A history of symptoms and treatment was obtained and a mental 
status examination conducted.  The examiner found that the 
Veteran met the diagnostic criteria for a diagnosis of PTSD.  
He specifically related that diagnosis to the traumatic event 
in service which the Veteran described.  An additional VA 
examination was conducted in June 2006 that confirmed the 
diagnosis.  The outpatient clinical records further support 
the findings of these exams.  In particular, they show that 
the Veteran has consistently reported the in-service incident 
as the triggering psychiatric event in his life.  He 
continues to receive treatment for PTSD.  In short, the 
credible evidence supports a finding of service connection 
for PTSD based on the claimed in-service personal assault.  
The appeal is granted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


